DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 6, 8, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Schott et al. (2009/0314495) and further in view of Legallais et al. (6,102,077).
As concerns claim 1, Schott shows a subsea hydrocarbon production field comprising: a number of first subsea Christmas trees (610, 612, 614; paragraph 0003); a first manifold (606); and a number of first flexible flowline jumpers (jumpers; paragraph 0030), each of which is connected between the first manifold and a corresponding first tree (Fig. 2c).  Schott discloses the claimed invention except for wherein each first 
As concerns claim 3, the combination teaches a first flowline (Schott: 632) which is connected to the first manifold (Schott: 606), the first flowline (Legallais: 1; col 1, In 5-19; col 2, In 11-36) comprising a second flow conduit (Legallais: 2) and a number of second umbilical lines (Legallais: 3, 4); wherein the first flow conduits are connected through the first manifold to the second flow conduit and the first umbilical lines are connected through the first manifold to corresponding ones of the second umbilical lines.
As concerns claim 5, the combination teaches a number of second subsea Christmas trees (Schott: 510, 512, 514, 516; paragraph 0003); a second manifold (Schott: 506); a number of second flexible flowline jumpers (Schott: jumpers; paragraph 0030), each of which is connected between the second manifold and a corresponding second tree (Schott: Fig. 2c), and each (Legallais: 1; col 1, In 5-19; col 2, In 11 -36) of which comprises a third flow conduit (Legallais: 2) and a number of third umbilical lines (Legallais: 3, 4); and a second flowline (Schott: 533) which is connected between the first and second manifolds (Schott: 606, 506), the second flowline (Legallais: 1; col 1, In 5-19; col 2, In 11-36) comprising a fourth flow conduit (Legallais: 2) and a number of fourth umbilical lines (Legallais: 3, 4); wherein the fourth flow conduit is connected through the first manifold to the second flow conduit and the fourth umbilical lines are connected through the first manifold to corresponding ones of the second umbilical lines; and wherein the third flow conduits are connected through the second manifold to the fourth flow conduit and the third umbilical lines are connected through the second manifold to corresponding ones of the fourth umbilical lines.
As concerns claim 6, Schott shows wherein the first and second flowlines comprise respective sections of a single flowline (632, 533).
As concerns claim 8, the combination teaches a number of third subsea Christmas trees (Schott: 410, 412, 414, 416; paragraph 0003); a third manifold (Schott: 406); a number of third flexible flowline jumpers (Schott: jumpers; paragraph 0030), each of which is connected between the third manifold and a corresponding third tree (Schott: Fig. 2c), and each (Legallais: 1; col 1, In 5-19; col 2, In 11-36) of which comprises a fifth flow conduit (Legallais: 2) and a number of fifth umbilical lines 
As concerns claim 9, Schott shows wherein the first, second and third flowlines comprise respective sections of a single flowline (632, 533, 433).
As concerns claim 11, Schott shows wherein at least one of said manifolds comprises a pipeline in-line manifold (506).

Claims 4, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Schott et al. and Legallais et al. as applied to claim 1 above, and further in view of Hatton (9,004,177).
As concerns claims 4, 7 and 10, Schott and Legallais disclose the claimed invention except for wherein the first flowline jumpers and/or the first flowline and/or the second flowline jumpers and/or the second flowline and/or the third flowline jumpers and/or the third flowline comprise means for heating a fluid in their respective flow conduits.  Hatton teaches wherein a number of first flowline jumpers (120) and/or a first flowline (122) and/or a number of second flowline jumpers and/or a second .
Allowable Subject Matter
Claims 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 12/07/2020 have been fully considered but they are not persuasive.  In response to applicant’s argument that it would not have been obvious to one of ordinary skill in the art to route the umbilical lines of Schott through the manifold to the trees as there is no evidence to support this conclusion, the examiner respectfully disagrees.  One of ordinary skill in the art would have recognized that the umbilical lines could have been routed to the manifold and the tree using one of two known solutions, one being that the umbilical line is connected to an umbilical termination head which in turn is connected to the manifold and the trees via respective flying leads, which was provided by applicant, and the other being that the umbilical line is connected to the manifold and respective umbilical lines are connected between the manifold and the trees, as shown by Goodall et al. (8,430,168), which is provided as evidence.  Goodall discloses a platform (10) having a production riser (20) and a static umbilical (30) leading to a manifold (44) and operably connected to a subsea control module (46) that operates the manifold, and production trees (42) of satellite wells are connected to the manifold (44) by flowlines (22) and further umbilicals (30) that form operable connections between subsea control modules on the production trees and the subsea control module that operates the manifold (Fig. 1; col 6, ln 25-38).  Thus, one of ordinary skill in the art would have recognized that routing the umbilical lines of Schott through the manifold to the trees would have provided predictable results and a reasonable expectation of success.  Therefore, Schott meets the claim language.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R BUCK whose telephone number is (571)270-3653.  The examiner can normally be reached on Monday-Friday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MATTHEW R BUCK/Primary Examiner, Art Unit 3679